Citation Nr: 0523579	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-12 482	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus, Type 2.

2.  Entitlement to service connection for diabetes mellitus, 
Type 2, based on herbicide exposure.


REPRESENTATION

Appellant represented by:	John Howell, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
Massachusetts Army National Guard (MARNG) from March 1983 to 
January 1988.  According to his official DD Form 214, 
however, he served on ACDUTRA with the National Guard from 
June 1983 to September 1983.  And his Army National Guard 
Retirement Credits Record indicates he had ACDUTRA from June 
1, 1983 to September 29, 1983, from June 7, 1984 to June 23, 
1984, from May 30, 1985 to June 15, 1985, and from May 21, 
1986 to June 7, 1986.

The claimant appealed to the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied his petition to reopen his previously 
denied claim for service connection for diabetes mellitus.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in July 2004.  At that hearing, the 
appellant submitted additional evidence and waived his right 
to have it initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2004).

The Board subsequently remanded the case to the RO in 
November 2004 for further development and consideration.  An 
April 2005 supplemental statement of the case (SSOC) denied 
service connection for diabetes mellitus based on herbicide 
(Agent Orange) exposure.  This was in addition to denying the 
petition to reopen the claim on all other bases alleged.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's claims has been 
obtained.

2.  The appellant served on periods of ACDUTRA and INACDUTRA 
with the MARNG at Fort Drum, New York, from March 1983 to 
January 1988.  

3.  In April 1998, the Board denied the appellant's claim for 
service connection for diabetes mellitus, as there was no 
evidence of record etiologically linking this condition to a 
period of ACDUTRA.

4.  In June 2001, the RO denied the appellant's claim for 
service connection for diabetes mellitus.  He did not appeal 
that decision, despite being notified of it and apprised of 
his procedural and appellate rights.

5.  The evidence submitted since the RO's June 2001 decision 
is not so significant that it must be considered to fairly 
decide the merits of this claim.

6.  The evidence does not indicate the appellant was exposed 
to herbicide agents during his military service.

7.  The appellant's diabetes mellitus, Type 2, is not 
causally related to exposure to herbicide agents.




CONCLUSIONS OF LAW

1.  The Board's April 1998 decision, and the RO's more recent 
June 2001 decision, are final and binding on the appellant 
based on the evidence then of record.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103, 20.1105 
(2004).

2.  New and material evidence has not been submitted since 
the RO's June 2001 decision to warrant reopening the claim 
for service connection for diabetes mellitus, Type 2.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The appellant's diabetes mellitus, Type 2, also is not 
the result of exposure to herbicides.  38 U.S.C.A. §§ 1116, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen the Claim for Service Connection
for Diabetes Mellitus on a Direct Basis

A.  Factual Background and Procedural History

As already mentioned, the appellant's DD Form 214 indicates 
he served on ACDUTRA with the National Guard from June 1983 
to September 1983.  His Army National Guard Retirement 
Credits Record indicates he had ACDUTRA from June 1, 1983 to 
September 29, 1983, from June 7, 1984 to June 23, 1984, 
from May 30, 1985 to June 15, 1985, and from May 21, 1986 to 
June 7, 1986.

Private records indicate the appellant was treated for severe 
tonsillitis at the Beverly Hospital, in Beverly, 
Massachusetts, beginning on July 6, 1985.



Private records from Ronald H. Witkin, M.D., show the 
appellant had treatment from August to December 1986.  An 
August 1986 record shows he saw Dr. Naman for a physical 
examination that revealed a blood sugar level of 306.  No 
family history of diabetes was noted.  A recent history of 
polydipsia and polyuria over the last two months was 
reported.  Dr. Witkin noted the appellant was hospitalized in 
Massachusetts one year earlier with severe tonsillitis, but 
had had no other illness.  The physician suspected an 
autoimmune injury to the islet cells possibly relating to the 
prior infection.  Records of subsequent treatment show the 
appellant did not have any overt diabetic symptoms and that 
his fundi were unremarkable through November.

In an August 1986 letter, Dr. Witkin stated that the 
appellant was a patient of his who had recently been 
diagnosed as having adult-onset diabetes.  Dr. Witkin 
reported that diabetes was diagnosed during the appellant's 
recent physical examination for employment and since had been 
confirmed with follow-up blood sugar testing.  Records of 
blood sugar tests were on file.

Private records show the appellant had outpatient treatment 
for diabetes mellitus, Type 2, with Dr. Witkin from August 
1986 through April 1995.

Records show the appellant was hospitalized at the Lakes 
Region General Hospital in March 1994 for viral 
gastroenteritis that was noted to be resulting in a worsened 
glycemic status.  He was admitted for observation and 
intravenous fluids, including hydration and insulin.

In a May 1995 letter, the appellant stated that he was 
discharged from the MARNG under medical conditions (diabetes 
mellitus), which developed while he was enlisted in the 
MARNG.

In June 1995, the appellant requested service connection for 
diabetes mellitus.  He reported that he had enlisted for a 
six-year period with the MARNG, beginning in March 1983.  He 
asserted that he became ill in the summer of 1985 while 
preparing to attend one of his monthly drills in Boston.  He 
stated that he was transported to the Beverly Hospital in 
Beverly, Massachusetts, with symptoms including constricted 
throat, high fever, disorientation, extreme exhaustion, and 
nausea.  He said he was diagnosed with strep throat that 
developed into tonsillitis.  He went on to state that he was 
then transported home, at which time he notified his unit and 
was excused from duty.  He stated that he subsequently 
developed other symptoms including frequent urination, 
voracious appetite with no weight gain, and headaches.  He 
noted that he attended all further drills until about August 
1986.  He stated that, in July 1986, he was diagnosed with 
diabetes by Dr. Naman.  He also noted that Dr. Witkin 
confirmed this diagnosis in August 1986.  The appellant 
stated that he never received any treatment from the military 
or government physicians.  He said that, after his unit 
became aware of Dr. Witkin's findings, he was placed in the 
Individual Ready Reserve (IRR) and eventually honorably 
discharged as Medically Unfit for Retention.

A February 1996 RO decision denied service connection for 
diabetes mellitus.  The appellant perfected a timely appeal 
of that decision to the Board.

In a June 1996 statement, the appellant's mother indicated 
that he was perfectly healthy until the summer of 1985.  She 
noted that he became ill on a drill weekend in the summer of 
1985.  She also said he was so ill with a high fever and sore 
throat that he could not drive himself home.  She further 
indicated that she drove him home and that he was sick for a 
couple of weeks after that.  She went on to state that he 
continued attending drills until 1986.  She noted that he had 
headaches quite often, drank a lot of fluids, and urinated 
frequently.  She reported that, in 1986, he saw Dr. Naman 
during which time his blood sugar was found to be high, and 
the diagnosis was diabetes.  A second opinion from Dr. Witkin 
reportedly confirmed that diagnosis.  She also pointed out 
there was no history of diabetes mellitus on either side of 
their family.  She also reported that one opinion was that 
the appellant's diabetes mellitus was due to an extremely 
high fever.

At a June 1996 RO hearing, the appellant's representative 
asserted that, when someone becomes ill while on active duty 
for the National Guard, they are simply excused and sent 
home.  The appellant, his mother, and another 
National Guardsman testified that the appellant became sick 
while on drill in the summer of 1985 and had to be taken to 
the hospital.  The witnesses observed that his parents drove 
him home.  The appellant asserted that he continued going to 
drills for about a year before he was diagnosed with diabetes 
and separated from the National Guard.

In July 1996, Dr. Witkin stated that the appellant was first 
seen in 1986 for confirmation of a diagnosis of diabetes 
mellitus.  Dr. Witkin noted that at the time he postulated 
that the appellant may have had autoimmune disease affecting 
the eyelet cells of his pancreas, which produce insulin.  He 
said the appellant had a severe case of tonsillitis requiring 
hospitalization one year earlier.  The physician reiterated 
that he still felt this remains a possibility, although he 
certainly cannot state this with certainty.

During his October 1997 hearing before a Member of the Board 
(now Veterans Law Judge), the appellant testified that he 
became ill with tonsillitis during a period in which he had 
been called to active duty with the National Guard by 
Governor Dukakis for Hurricane Gloria in the summer of 1985.  
He stated that this period was sometime after his two-week 
ACDUTRA in May and June 1985.  He said he was hospitalized 
for his tonsillitis at the hospital in Beverly, 
Massachusetts, in early July 1985, and that he was excused 
from the remainder of that period of duty so he could go home 
for further treatment.  He noted that a few months after the 
illness he began to have excessive thirst and excessive 
urination.  He said he was diagnosed with diabetes in 1986 
and that it could be traced back to his 1985 case of 
tonsillitis.  And as proof of this connection, he offered a 
copy of Dr. Witkin's 1986 letter noted above.

In April 1998, the Board denied the claim for service 
connection for diabetes mellitus, as there was no evidence of 
record etiologically linking this condition to a period of 
ACDUTRA.

In its April 1998 decision, the Board noted that the 
appellant, who had periods of ACDUTRA and INACDUTRA with the 
National Guard, is not considered a veteran for VA purposes 
as he had no periods of active military service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  The term "active military, 
naval, or air service" includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 1131; 38 C.F.R. § 3.6(a).

The Board also pointed out that the laws and regulations 
provided that only disability resulting from injury may be 
considered for service connection when the period of duty 
involves only INACDUTRA.  38 C.F.R. § 3.6(a).  Since the 
appellant's claim for service connection is for diabetes 
mellitus, which is obviously a disease process rather than an 
injury, the only way he could prevail in this case was if the 
disease process was incurred during ACDUTRA.  He has asserted 
that his diabetes was caused by tonsillitis that he claimed 
developed while activated to National Guard duty by Governor 
Dukakis during Hurricane Gloria.  The appellant stated that 
this period of active duty was in the summer of 1985, 
subsequent to his period of ACDUTRA from May 30, 1985 to June 
15, 1985.

The Board indicated that, while the appellant had presented 
evidence of a current diagnosis of diabetes (since 1986), and 
it is arguable that private medical evidence on file linked 
his diabetes to tonsillitis (first treated in July 1985), the 
file did not contain any record indicating that he was on a 
period of ACDUTRA at or near the time at which the supposedly 
predicating tonsillitis was first treated.  His National 
Guard Retirement Credits record indicated that the period of 
ACDUTRA nearest in time to the first treatment for 
tonsillitis ended June 15, 1985, weeks prior to his first 
treatment for tonsillitis.  The National Guard has not 
certified any period of ACDUTRA after June 1985.  Thus, 
according to the Board, it was clear that he was on INACDUTRA 
when the tonsillitis was reportedly incurred - which, 
as previously noted, did not provide a legal basis for 
granting service connection.  It appeared the evidence 
concerning dates of service provided by the National Guard 
was adequate under 38 C.F.R. § 3.203(a) and further 
development as to the dates would be futile.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).



In December 1998, the appellant petitioned to reopen his 
claim for service connection for diabetes mellitus.  Later 
that month, the RO sent him a letter requesting that he 
submit new and material evidence within 60 days to reopen 
this claim.  In May 1999, the RO denied the claim because had 
did not submit any evidence.  The RO notified him of that 
decision and of his appellate rights.  But he did not timely 
appeal the decision.  

The RO readjudicated the claim on a de novo basis in June 
2001 because the Veterans Claims Assistance Act (VCAA), which 
was passed on November 9, 2000, among other things, had 
eliminated the requirement of submitting a well-grounded 
claim, and this was the RO's basis for initially denying the 
claim.  But even after readjudicating the claim, the RO 
confirmed its prior denial and notified the appellant of this 
in a letter sent later in June 2001.  He did not timely 
appeal.

The appellant filed a petition to reopen his claim for 
diabetes mellitus in January 2003.  The RO denied his 
petition in April 2003, and this appeal ensued.

B.  VCAA

As alluded to, there was a significant change in the law with 
the enactment of the VCAA in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefine VA's 
obligations with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the appellant was sent a letter in 
November 2001 explaining the requirements for new and 
material evidence, and a letter pertaining to the VCAA 
in April 2002.  When later remanding his case to the RO in 
November 2004, the Board indicated that it had found that 
VCAA letter to be insufficient to notify him of the evidence 
he needed to prevail on his claim.  So, on remand, he was 
sent another, content-complying, VCAA letter in February 
2005.  This obviously was after the initial April 2003 rating 
decision at issue.  

In Pelegrini II, however, the Court clarified that where, as 
here, the VCAA notice was not sent until after the initial 
adjudicatory decision at issue, VA need only ensure the 
appellant receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  Id. at 120.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (holding 
that section 5103(a) notice provided after the 
initial RO decision can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).



Consequently, since the appellant already has received the 
requisite VCAA 
content-complying notice in February 2005, any defect with 
respect to the timing of it was mere harmless error.  That is 
to say, "the record has been fully developed," particularly 
since the Board's November 2004 remand, and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  He was specifically informed in the 
several letters mentioned of what he should do in support of 
his petition to reopen his claim, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (April 
2005) (Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  
Indeed, the February 2005 VCAA letter specifically informed 
the veteran to submit all evidence he had regarding his 
claim.  

The appellant has not been provided a VA examination to 
determine whether his diabetes mellitus is related to his 
periods of ACDUTRA.  But this is because 38 C.F.R. § 
3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
So here, in the absence of new and material evidence to 
reopen the claim, the appellant is not entitled to an 
examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.



C.  Governing Laws, Regulations and Legal Analysis

The Board's April 1998 decision, and the RO's May 1999 and 
June 2001 decisions, are final and binding on the appellant 
based on evidence then of record, and to reopen his claim, he 
must present evidence that is both new and material.  
See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2004); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

And although, as required, in the April 2003 decision at 
issue, the RO determined whether new and material evidence 
had been received to reopen this previously denied claim, so, 
too, must the Board make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  And if the Board finds that no 
such evidence has been submitted, the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id., at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).



Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

Regarding petitions, such as in this case, to reopen filed on 
or after August 29, 2001, Title 38 Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  



In the context of National Guard component service, the term 
"active military, naval or air service" includes any period 
of ACDUTRA in which the individual was disabled from a 
disease, such as diabetes mellitus, or injury and any period 
of INACDUTRA during which the individual was disabled from an 
injury, if that injury was incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24).  ACDUTRA is defined as full-
time duty in the Armed Forces performed by National Guard for 
training purposes.  38 U.S.C.A. § 101(22).  INACDUTRA is 
defined as other than full-time duty performed by the 
National Guard.  38 U.S.C.A. § 101(23).  Therefore, as 
diabetes mellitus is not an injury, rather a disease, a 
claimant cannot obtain service connection for this condition 
during a period of INACDUTRA.

The appellant and his attorney contend the diabetes mellitus 
was caused by an infection, virus or toxin (besides 
herbicides), which originated during his periods of ACDUTRA.  
But the additional evidence received since the RO's June 2001 
decision does not contain any indication - by competent 
medical opinion, that his diabetes mellitus is related to any 
infection, virus or toxin contracted during a period of 
ACDUTRA or any other relevant pathology noted in service.  

The appellant submitted a document indicating that past solid 
waste disposal practices at Fort Drum resulted in soil 
contamination and that corrective action was started in 1980.  
The evidence is not material as it does not etiologically 
link his diabetes mellitus to soil contamination during a 
period of ACDUTRA.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).

The appellant also submitted duplicate copies of his medical 
records from Dr. Witkin from the 1980's indicating treatment 
for diabetes mellitus.  So this evidence, since considered 
previously by the Board in its April 1998 decision, is not 
new.  But even if these records were new, they nonetheless 
are not material as they do not etiologically link his 
diabetes mellitus to a period of ACDUTRA.  Id.  

None of this evidence submitted since the RO's June 2001 
decision is competent to show the appellant's current 
diabetes mellitus is related to any period of ACDUTRA.  The 
only mention of such a relationship is from him, personally, 
and by his self-reported history only.

Bare in mind, however, the various statements from the 
appellant and his attorney to this effect are not new because 
they merely reiterate allegations previously made, i.e., that 
his current diabetes mellitus originated during a period of 
ACDUTRA.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  But 
the Board and the RO already considered these very same 
allegations prior to denying the claim in April 1998, May 
1999, and June 2001.  And even if, per chance, their 
allegations were new (which, again, they are not), they still 
would not be material because, as laypersons, they do not 
have the necessary medical training or expertise to give a 
competent opinion on medical causation.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Pollard v. Brown, 6 Vet. App. 
11, 12 (1993).

Since none of the evidence submitted or otherwise obtained 
since the RO's June 2001 decision is both new and material or 
otherwise so significant that it must be considered to fairly 
decide the merits of the claim, the petition to reopen the 
claim for service connection for diabetes mellitus must be 
denied.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

As the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



II.  Service Connection for Diabetes Mellitus based on 
Herbicide Exposure

A.  Preliminary Matters

In the November 2004 remand, the Board instructed the RO to 
consider the claimant's possible entitlement to service 
connection for diabetes mellitus based on the spraying of 
herbicides (Agent Orange) at Fort Drum - where he later 
served on ACDUTRA.  And in its April 2005 SSOC, the RO found 
that he still had not presented new and material evidence to 
reopen his claim for service connection for diabetes mellitus 
on a direct basis, but also denied service connection for 
this condition after a de novo review of the record to 
address his additional theory of herbicide exposure.

In written argument dated in April 2005, the appellant's 
attorney noted that the new evidence submitted indicating 
that Fort Drum was sprayed with herbicides prior to the 
appellant's serving on ACDUTRA and the new issue of potential 
entitlement of service connection for diabetes mellitus based 
on herbicide exposure constitute new and material evidence 
compelling the reopening of the claim.  And, according to 
the attorney, the RO erred in considering this issue on a de 
novo basis.  The attorney stated there can be only one claim, 
and that " the really pernicious aspect of the VARO's unique 
reading of the law is that it is an attempt to alter [the 
appellant's] effective date from the earlier date of his 
prior diabetes claim, to the date of the hearing in which 
this evidence was produced."

In it's April 2005 SSOC, the RO essentially stated that 
"[w]hen a provision of law or regulation creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation."  Spencer 
v. Brown, 17 F.3d 368, 372 (Fed.Cir. 1994) (quoting Spencer 
v. Brown, 4 Vet. App. 283, 
288-89 (1993).  Therefore, the RO adjudicated this aspect of 
the appellant's claim, service connection for diabetes 
mellitus based on herbicide exposure, as an entirely new 
claim that was not subject to the requirements that the 
appellant submit new and material evidence to reopen it.  
Precedential decisions of the United States Court of Appeals 
for the Federal Circuit and United States Court of Appeals 
for Veterans Claims are binding on VA.  So the RO was correct 
in considering this issue separately in a de novo decision.  
The Board has set forth two separate issues on the cover page 
of this decision, to reflect this independent consideration, 
and will also consider this claim on a de novo basis.

If service connection is ever granted for diabetes mellitus, 
the claimant can appeal the effective date assigned for this 
benefit if he still has this disagreement.  See Vargas-
Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), citing 
Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 1997); West 
v. Brown, 7 Vet. App. 329, 332 (1995) (en banc), overruled on 
other grounds, Grantham v. Brown, 114 F.3d 1160-61 (1997).

B.  VCAA

As mentioned, there was a significant change in the law with 
the enactment of the VCAA in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.

But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the appellant in February 2005, so prior to the 
April 2005 SSOC wherein the RO adjudicated his claim for 
service connection for type 2 diabetes mellitus on the 
separate basis of exposure to herbicides.

The February 2005 letter specifically informed the appellant 
to submit all evidence he had pertaining to this claim.  
There are no outstanding records to obtain.  He was provided 
a hearing before a Veterans Law Judge of the Board.  
Therefore, he clearly is not prejudiced because he is fully 
aware of what the evidence needs to show to prevail on this 
claim - even were the Board to assume for the sake of 
argument that his VCAA notice is somehow inadequate.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  
The Court in Mayfield also held that an error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Even a 
failure to provide notice before the first adverse decision 
by the AOJ (which did not occur here) would not have the 
natural effect of producing prejudice, and therefore, 
prejudice must be pled as to this deficiency.)



A VA examination is not required.  Unlike the recent case 
from the Court, Duenas v. Principi, 18 Vet. App. 512 (2004), 
there are no indications in the appellant's service medical 
records of the disability for which he seeks 
service connection; there also are no indications of relevant 
symptoms during his specific periods of ACDUTRA, and the 
record otherwise lacks evidence that he was exposed to 
herbicides while in service or that his current diabetes 
mellitus, Type 2, was caused by such exposure.  Consequently, 
the record is sufficient for a decision.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Thus, there is no evidence missing from the record that must 
be part of it for the appellant to prevail on the claim.  
VAOPGCPREC 7-2004.  And for the reasons indicated, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
So further VCAA notice is not required.

C.  Background, Governing Laws, Regulations and Legal 
Analysis 

The appellant contends that service connection is warranted 
for diabetes mellitus because he has the condition from 
exposure to herbicides at Fort Drum while on ACDUTRA in the 
1980's.  And in support of his claim, he submitted a letter 
from the United States Army Toxic and Hazardous Materials 
Agency, dated in February 1984.  It notes that interviews 
conducted during a preliminary installation evaluation in 
1980 at Fort Drum indicated that the herbicide 2, 4, 5-T, was 
used at the base during the 1960's and early 1970's.  The 
appellant contends that much of his MARNG service at Fort 
Drum consisted of camping in tents and crawling around the 
mud in areas where herbicides were sprayed in the 1960's and 
early 1970's.  So he believes this exposure to herbicides 
caused his diabetes mellitus, Type 2, as there is no family 
history of this condition - so it is not hereditary.



In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a) 
(2004).  Prior law required that the veteran have a disease 
listed at 38 C.F.R. § 3.309(e), in addition to proof of 
Vietnam service, before exposure there was presumed.  The 
change in the law eliminating this requirement reversed the 
U.S. Court of Appeals for Veterans Claims (Court's) decision 
in McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 
38 U.S.C.A. § 1116 (West 2002).  Furthermore, the diseases 
listed under this section will be service connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.

The diseases listed under 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

As for exposure to herbicides outside of Vietnam (which is 
the situation here), VA has information regarding Agent 
Orange use in Korea along the DMZ.  The DOD has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the DMZ.  DOD defoliated the fields of fire between the 
front line defensive positions and the south barrier fence.  
The size of the treated area was a strip 151 miles long and 
up to 350 yards wide from the fence to north of the 
"civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ, itself.  Both the 2nd and 
7th Infantry Divisions of the United States Army had elements 
in the affected area at the time Agent Orange was being used.  
Field artillery, signal and engineer troops also were 
supplied as support personnel to various elements of those 
Infantry Divisions during the time of the confirmed use of 
Agent Orange.  If it is determined that a veteran who served 
in Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21- 1MR, Part VI, Chapter 2, Section B.

Thirteen drums of Agent Orange also were sprayed at Fort 
Drum, New York, in 1959 on 4 square miles from a helicopter 
spray device.  See DOD Miscellaneous Publication 33, 
Information Manual for Vegetation Control in Southeast Asia.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
appellant prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("the VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



The appellant is essentially asserting that he is entitled to 
presumptive service connection for type 2 diabetes mellitus 
because he developed this condition as a remnant of the 
spraying that occurred at Fort Drum during the years 
preceding his assignment there in 1980's.  And although there 
is no evidence in the record of direct exposure to 
herbicides, as discussed above, in certain circumstances VA 
will presume exposure.  But this presumption is not 
unlimited.

Entitlement to service connection for diabetes mellitus on a 
presumptive basis can only be granted if the appellant can 
show that he was exposed to herbicides at Fort Drum in the 
1980's.  38 C.F.R. § 3.307(a) (2004).  For the purposes of 
this decision, the Board will concede that herbicides were 
used at Fort Drum in the 1960's and early 1970's.  According 
to his personnel records, the appellant had periods of 
ACDUTRA and INACDUTRA with the MARNG from March 1983 to 
January 1988.  It is undisputed that he did not serve at Fort 
Drum in 1959, the 1960's, or even the early 1970's.  And with 
regard to his service at Fort Drum in the 1980's, there is 
still no evidence in the record that he was exposed to 
herbicides during that specific time frame, as he is 
alleging.  So there is no basis to presume herbicide exposure 
while he was stationed at Fort Drum.  As discussed above a 
claimant must be stationed in the area (Vietnam, Korea, and 
Fort Drum) at the time the herbicide is used, not subsequent 
to such use.  And there is no medical or other competent 
evidence suggesting that service at Fort Drum during years 
after when the spraying occurred created a higher incidence 
of type 2 diabetes mellitus.

Although the appellant has provided competent medical 
evidence that he currently suffers from diabetes mellitus, 
Type 2, there still is no objective evidence suggesting that 
he was exposed to Agent Orange while at Fort Drum.  This is 
merely his personal belief, but it is unsubstantiated.  And 
as a layman, he cannot establish such exposure himself.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



Notwithstanding the inapplicability of entitlement to service 
connection on a presumptive basis, service connection may be 
granted where it is shown that the appellant was exposed to 
herbicides in service, and where the competent medical 
evidence shows that the appellant has a current disease that 
was incurred in service as a result of exposure to 
herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Again, though, the appellant has not shown that 
he was exposed to herbicides during ACDUTRA at Fort Drum in 
the 1980's.  He has only submitted evidence that herbicides 
were used at Fort Drum in the 1960's and early 1970's, 
so before he was there.  Finally, he has not shown by 
competent medical evidence that his diabetes mellitus is 
related to such putative exposure to herbicides.

So the preponderance of the evidence is against the claim, 
meaning the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appeal is denied.


ORDER

The petition to reopen the claim for service connection for 
diabetes mellitus, Type 2, on a direct based is denied.

The claim for service connection for diabetes mellitus, Type 
2, based on herbicide exposure also is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


